Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 2/17/2021. Applicant amended claims 5 and 8; claims 1 – 10 are pending in this application.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues the preamble “a first stage pressure regulator” distinguishes the claimed invention over the cited art. Examiner respectfully disagrees. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See MPEP 2111.02 II. 
	The preamble recites “method of assembling a first stage pressure regulator”, examiner maintains the intended use of the apparatus resulting from the process claimed, does not in any way affect the process of making the apparatus. 
	Applicant argues the since CPC has a sub-class as where the claimed invention is used then the claimed method of assembling that apparatus has a special structural meaning. Examiner respectfully disagrees. The claimed sub class (B63C11/2209) has several patents classified in the sub class such as US Patent to Furbish et al. (6,257,275) that are clearly not directed at a “first stage regulator.” Further the claim does not comprise “equipment for dwelling or working under water”, “divers’ equipment”, “air supply”, “from the water supply” and “carried by the diver” as required by the classification scheme. Arguendo the term “first stage regulator” breathes life and life and meaning to the claim, examiner maintains two valves in series would meet this limitation. US Patent to Byrd (6,612,307) discloses a breathing pressure regulator attached to a pressure cylinder comprising a “first stage pressure regulator” A and a “second stage regulator” B.

	Regarding Applicant’s argument that “no part of element 15 has a larger diameter”, examiner respectfully disagrees. A person having ordinary skill in the art and interpreting the element 15 disclosed by Kawabe would clearly recognize the element 15 has two inner diameters – one larger and the other smaller.  It is not clear what the Applicant meant by “[i]ndeed at page 5 of the Office Action, the Office acknowledges this and states, "Byrd does not disclose the head of the removable high pressure orifice body is located inside a cavity at the distal end of the tubular union”, as the rejection is in view of another reference and not Byrd.
	Applicant argues “the threaded stopper of Byrd at 16 is not a tubular union” and concludes “[b]ecause it is not a tubular union, but instead a threaded stopper, then the Examiner's reasoning for asserted the proposed combination lacks rational underpinnings and for at least this reason the Office has not set forth a primafacie case of obviousness such that it cannot be said that claim 8 is obvious over Byrd in view of Semeia.” Examiner respectfully disagrees and maintains the element 14 disclosed by Byrd is a tubular union.  Examiner further maintains elements in an assembly are assembled by various methods and person having ordinary skill in the art would adapt the teaching of other references addressing similar problems for improving the disclosure of the primary reference. The teaching of US patent Application Publication of Semeia (2002/0088495) is the assembly of an element comprising a cylindrical outer diameter and aligning the outer cylindrical diameter with respect to another assembly element that is holding the first element comprising the outer cylindrical diameter with respect to the housing. Examiner maintains the primary reference discloses a tubular union that holds the orifice in position; the secondary reference teaches the alignment of an outer diameter of a movable member to the element holding the moveable member to the housing. Examiner respectfully disagrees with Applicant’s assertion that a person having ordinary skill in the art would not adapt the teaching of secondary references while solving the similar problem of the primary reference if the elements are not exactly the same.
	Applicant argues “Byrd's annotate[d] partial FIG. 1 below it discloses a pair of pins 16 and 18 receivable in bores on the post valve facilitate alignment of inlet stub 14” and concludes “if orifice 22 a rectangular post valve on an oxygen cylinder,” ”pair of pins 16, 18 on pressure flow regulator A are receivable in bores on the post valve to facilitate alignment of inlet stub 14 with the post valve outlet”,” post valve on an oxygen cylinder for drawing inlet stub 14 into the post valve outlet and ensuring a good seal for sealing washer 15.”  Examiner maintains the pins 16 and 18 are to align the inlet tubular union 14 with an outlet valve of a cylinder and not as Applicant asserts to align the orifice 22. Examiner respectfully disagrees with applicant’s assertion that the articulated reasoning lacks “rational underpinning.”
Based on the foregoing, the rejections are maintained and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Kawabe (3,567,289).
Regarding claim 1, Kawabe discloses method of assembling a pressure regulator, the method comprising seating a removable high pressure orifice body (15, Fig. 1) defining only a single orifice (15b, Fig 1) in a passage of a valve body (10, Fig. 1) – defined between the  control chamber 22 and element 25 in the valve body 10 - wherein the valve body (10, Fig. 1) includes an inlet (at element 25 in Fig. 1) and an outlet (14, Fig. 1), the passage defined between the inlet (at element 25 in Fig. 1) and the outlet (14, Fig. 1) and securing an inlet tubular union (11, Fig. 1) into the inlet of the valve body. Kawabe further discloses securing the inlet tubular union (11, Fig. 1) to the valve body (10, Fig. 1) limits axial motion of the orifice body (15, Fig. 1) within the inlet between the inlet tubular union and the valve body.  

Regarding claim 5, Kawabe discloses the step of securing includes receiving a head – examiner is interpreting the part of element 15 with the larger inner diameter to be the head - of the removable high-pressure orifice body in a cavity in a distal end of the inlet tubular union.  
Regarding claim 6, Kawabe discloses wherein the step of securing fixes the removable high-pressure orifice body (15, Fig. 1) within the inlet between the inlet tubular union (11, Fig. 1) and the valve body (10, Fig. 1) in the longitudinal direction.  
Regarding claim 8, Kawabe discloses securing the inlet tubular union (11, Fig. 1) to the valve body (10, Fig. 1) situates a head of the removable high pressure orifice body (15, Fig. 1) inside a cavity formed in a distal end of the inlet tubular union (11, Fig. 1).
Claims 1, and 4 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Byrd (6,612,307).
Regarding claim 1, Byrd discloses method of assembling a pressure regulator, the method comprising seating a removable high pressure orifice body (22, Fig. 1) defining only a single orifice in a passage of a valve body (10, Fig. 1) wherein the valve body (10, Fig. 1) includes an inlet (threaded port where element 14 is assembled in Fig. 1) and an outlet (where element 26 is assembled on body 10 in Fig. 1), the passage defined between the inlet (threaded port where element 14 is assembled in Fig. 1) and the outlet (where element 26 is assembled on body 10 in Fig. 1), and securing an inlet tubular union (14, Fig. 1) into the inlet of the valve body (10, Fig. 1). Byrd further discloses securing the inlet tubular union (14, Fig. 1) to the valve body (10, Fig. 1) limits axial motion of the orifice body (22, Fig. 1) within the inlet between the inlet tubular union and the valve body.  
	Regarding claim 4, Byrd discloses, wherein the step of securing is threading as shown in figure 1.  
Regarding claim 5, Byrd discloses the step of securing includes receiving a head – examiner is interpreting the part of element 14 with the smaller diameter to be the head - of the removable high-pressure orifice body in a cavity in a distal end of the inlet tubular union.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Byrd (6,612,307) in view of US Patent Application Publication to Semeia (2002/0088495).
Regarding claim 8, Byrd discloses securing the inlet tubular union (14, Fig. 1) to the valve body (10, Fig. 1) situates a head of the removable high pressure orifice body (22, Fig. 1) in a distal end of the inlet tubular union (11, Fig. 1). Byrd also discloses the removable high-pressure orifice (22, Fig. 1) acts as a seat against which a valve member acts.
Byrd does not disclose the head of the removable high-pressure orifice body is located inside a cavity formed at the distal end of the tubular union.
However, Semeia also teaching a pressure regulator teach a cavity formed within a tubular union (16, Fig. 1) to locate a valve seat (13, Fig. 1) thereby centering the valve seat. Therefore a person having ordinary skill in the art would adapt the locating the valve seat in a cavity teaching of Semeia to the tubular union disclosed by Byrd in order to center the orifice thereby reducing misalignment between the valve member and the high pressure orifice. 

Allowable Subject Matter
Claims 2 – 3, 7, 9 – 10 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753